In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Dye, J.), dated June 27, 2000, which denied his motion for summary judgment dismissing the complaint as untimely.
Ordered that the order is reversed, with costs, and the matter is remitted to the Supreme Court, Queens County, to determine the motion on the merits.
The Supreme Court erred in denying the defendant’s motion for summary judgment dismissing the complaint as untimely. The motion was made well within the 120-day period provided by CPLR 3212 (a). Furthermore, the record is devoid of any order by the Supreme Court setting a shorter time period in this case (see, CPLR 3212 [a]). Accordingly, the motion should have been decided on the merits. Feuerstein, J.P., Krausman, Friedmann and Schmidt, JJ., concur.